Mr. Justice Hand delivered the opinion of the court: We are of the opinion that the judgment of the criminal court of Cook county acquitting the respondent of the charge of having embezzled the funds collected by him as an attorney at law for said Elise Wasserman should be held to be a bar to this proceeding. In People v. Comstock, 176 Ill. 192, leave was sought to file an information in this court for the disbarment of Comstock on the ground that he had induced a witness, by the payment of money, to swear falsely in a suit before that time pending in the circuit court of Eulton county. It appeared from the information that the respondent had been indicted by the grand jury of said county for subornation of perjury for inducing said witness to swear falsely and that said indictment was then pending in the circuit court of Eulton county for trial, and it was held, the respondent being under indictment for said offense, the proper place to investigate the question of his guilt was in the court where said indictment was pending, and not in.this court, and the information was not permitted to be filed. We think the logical conclusion to be drawn from the decision in that case is, that a judgment of conviction or acquittal upon the merits upon a trial on an indictment will ordinarily be treated by this court as conclusive of the guilt or innocence of an attorney at law upon a subsequent trial upon information for disbarment for the same offense. The foregoing seems to be the rule in all the courts of this country, unless special reasons, such as lapse of timej proof of reformation or other facts are shown, which, in the view of the court, should relieve the attorney from the force of a judgment of conviction. The application of the rule above announced is not affected by reason of the fact that a recovery has been had by the client against the attorney in a suit before a justice of the peace for the full amount of the money collected, although the attorney sought to offset .in that suit, without avail, a claim for professional services rendered the client, other than the collection of the moneys for which suit was brought. In a disbarment proceeding moral turpitude is involved, as it is in a trial upon an indictment for embezzlement,' while in a suit before a justice of the peace on a money demand it is not. The rule heretofore entered against said Richard John to show cause will be discharged. RuU discharged_